DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 13 September 2020 is acknowledged. Claims 25, 35, 36, 38, 41, and 44 are amended. Claims 25, 26, and 35-50 are pending and are presented for examination on the merits.
In response to the amendment filed on 13 September 2020, the objections to the claims are withdrawn; the rejections under 35 USC 112(a) are partially withdrawn; the rejections under 35 USC 112(b) are withdrawn; and the rejections over the prior art are changed. 

Claim Interpretation
Claim 25 recites the limitation "an inorganic monolithic body." Dependent claims 35 and 41 recite that the inorganic monolithic body is [selected from] a reverse phase monolithic body. The specification teaches that examples of a reverse phase monolithic body are a monolithic body comprising silica modified with octadecyl carbon groups ([0102] of published specification). Octadecyl groups are not inorganic. The specification teaches the following regarding the meaning of a "monolithic body" (from [0050] of published specification):
As used herein, a "monolithic body" or "monolith" is a single solid structure comprising open pores which pores together form an interconnected network of channels. In one embodiment, a monolithic body is single solid structure comprising a bimodal pore structure wherein the pores comprise macropores and mesopores. In one embodiment, within the single solid structure, open macropores together form an interconnected tortuous network of channels and mesopores produce a high functional surface area. The monolithic body may be shaped in the form of a column, a tube, a rod, a disc or the like. In one embodiment the monolithic body is in the shape of a cuboid. In one embodiment, the monolithic body is in the shape of a cylinder. In one embodiment, the monolithic body comprises a silica-based composition, for example silica, for example functionalised silica. In another embodiment, the monolithic body comprises a mesoporous gel which gel may be partially or completely pyrolysed to form a ceramic material, for example the monolithic body may comprise silicon diimide mesoporous gel which is optionally partially pyrolysed to form a silicon imido nitride, or completely 

In view of the specification, the limitation "an inorganic monolithic body" is interpreted as including an inorganic monolithic body functionalized with organic moieties.
Claim 26 recites four steps that are numbered as i)-iv). The numbering of the steps, by itself, is not interpreted as requiring an order in which the steps are performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 46 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claim 25 has been amended to recite that the chromatographic monolithic body is selected from [(i)] an inorganic monolithic body comprising functionalized silica and [(ii)] a normal phase monolithic body. 
Dependent claim 46 recites that the inorganic monolithic body [that comprises functionalized silica or that is normal phase] is a strong anion exchange (SAX) monolithic body. The original disclosure does not provide support for a monolithic body that both comprises functionalized silica and that is a strong anion exchange (SAX) monolithic body. Likewise, the original disclosure does not provide support for a monolithic body that is both normal phase and that is a strong anion exchange (SAX) monolithic body. The specification does not provide any examples of a SAX monolithic body, including examples that comprise functionalized silica. As previously noted, in a general teaching, the specification discloses both silica and non-silica embodiments of the inorganic monolithic body (page 14, line 33 to page 15, line 7). The claim 46 does not have sufficient written description support and is new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 26, 35, 37-39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov (US 2008/0064110, IDS; previously relied upon) in view of Phenomenex ("Onyx - Monolithic Silica HPLC Columns," 2013; previously cited) and Lee (WO 2006/071470 A2, IDS; newly relied upon).
Regarding claims 25 and 35, Elizarov discloses a process for separating an analyte from a radioactive sample (abstract), comprising: 

wherein the chromatographic monolithic body is a reverse phase monolithic body ([0124], [0128]) and is an inorganic monolithic body comprising silica and/or is functionalized ("four types of monolith capillary columns:…silica based"; "Onyx monolith columns sold by Phenomenex"; [0099]; monolithic C18 semi-preparative column purchased from Phenomenex, [0128]) and is a part of a microfluidic flow system (abstract, Fig. 1).
Regarding the limitation "the chromatographic monolithic body is selected from ([i]) an inorganic monolithic body comprising functionalized silica and ([ii]) a normal phase monolithic body," Onyx monolith columns sold by Phenomenex include both functionalized silica and normal phase, as evidenced by the cited brochure from Phenomenex ("Onyx - Monolithic Silica HPLC Columns," 2013). The reverse phase Onyx monolithic columns are functionalized (with C18 or C8 alkyl groups), and the normal phase Onyx Monolithic Si column (page 5) is a normal phase monolithic body.
Because Elizarov does not explicitly teach that the Onyx monolith columns sold by Phenomenex are a normal phase monolithic body and does not explicitly teach that the monolithic C18 semi-preparative column purchased from Phenomenex is a Phenomenex Onyx column, the evidence of record does not establish that it is inherent that "the chromatographic monolithic body is selected from ([i]) an inorganic monolithic body comprising functionalized silica and ([ii]) a normal phase monolithic body."
For the benefit of selecting from a known Onyx monolith columns sold by Phenomenex, as taught by the cited Phenomenex brochure, it would have been obvious to one of ordinary skill in the art at the time of filing that the C18 Phenomenex column taught by Elizarov comprises functionalized silica.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Elizarov discloses a microfluidic chip that is part of a microfluidic flow system (radio-synthesis chip 1, Figs. 1 and 2).
incorporated onto a surface of the microfluidic chip. Instead, as illustrated in Figs. 1 and 2 of Elizarov, HPLC column 6 is merely fluidically tied to chip 1 by tubing.
In the analogous art of microfluidic devices for preparing a radiopharmaceutical, Lee discloses separation devices or chromatography columns, where the stationary phase material includes a porous monolith ([0143]). Lee discloses both "On-Chip (Integral) Columns" (pages 45-47) and Off-Chip columns (pages 47-48). Regarding off-chip chromatography devices, Lee teaches the following ([0152]-[0153]; with added indentation and bolded numbering):
In certain embodiments, the microfluidic system includes an off-chip chromatography device such as a microscale column. As used herein and in this context, off-chip means the column is not integral to the CRC, and specifically that the column material is not situated within a microfluidic channel in the device. Thus, a column that is "off-chip" in this sense 
[(i)] can be attached to the chip, 
[(ii)] placed in a carrier module in which the chip is also placed, or 
[(iii)] fluidically tied to the chip by tubing. 
In these cases the chromatography column can be removed from the chip without destroying the device. 
Advantages of off-chip columns for certain embodiments can include increased capacity and increased through-put, due in part to use of a column having a larger size (e.g., a microscale column) than can be conveniently fabricated within a microfluidic channel.

Lee's option of a column that is [(iii)] "fluidically tied to the chip by tubing" corresponds to the illustrated arrangement in Figs. 1 and 2 of Elizarov. Lee's option of a column that is [(i)] "attached to the chip" must necessarily be incorporated onto a surface of the chip. One of ordinary skill would recognize an advantage of saving space for Lee's option of a Lee's option of a column that is [(i)] "attached to the chip."
For the benefit of space savings, together it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Elizarov in view of Phenomenex such that Elizarov's Phenomenex column is attached to Elizarov's microfluidic chip, as taught by Lee.
Applying a known technique to a known device ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

 i) concentrating a radioisotope (solvent removal from 18F-FLT, [0093], [0130]); 
ii) synthesizing the radiopharmaceutical (18F-FLT, [0127]); 
iii) purifying the radiopharmaceutical (18F-FLT, [0092], [0128]-[0129]); and 
iv) analysing the radiopharmaceutical (18F-FLT, [0128],[0130]); 
wherein step iii) comprises a process according to claim 25; regarding claim 38, the analyte is 18F-FLT (see above); and regarding claim 39, and the radioactive sample is a solution of a radiopharmaceutical (18F-FLT). Further regarding claim 39, Elizarov discloses a process for separating impurities (the analyte) from 18F-FLT ([0092], [0124], [0129]). Regarding claim 44, Regarding claim 44, Elizarov discloses that the analyte is selected from [18F]fluoride ([0055]) and [18F]FDG ([0055]) and the inorganic monolithic body is reverse phase (C18, [0128]). It is noted that the claims do not require a step of analyzing the "analyte."
Regarding claims 26 and 37, Elizarov discloses a process for preparing a radiopharmaceutical, comprising:
 i) concentrating a radioisotope (solvent removal from 18F-FLT, [0093], [0130]); 
ii) synthesizing the radiopharmaceutical (18F-FLT, [0127], including monolithic HPLC purification [0092], [0128]-[0129]); 
iii) purifying the radiopharmaceutical (sterility filter [0126]); and 
iv) analysing the radiopharmaceutical (in vivo [0126], [0004], [0005]); 
wherein step ii) is a process according to claim 25 (see above) that is a process for separating 18F (the analyte and a radiopharmaceutical precursor) from a radioactive solution of a radiopharmaceutical ([0053], [0092], [0129]). It is noted that the claims do not require a step of analyzing the "analyte."

Claims 36, 40, 41, 45, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Phenomenex and Lee as applied to claims 25, 26, 35, 37-39, and 44 above, further in view of Tarn ("Purification of 2-[18F]fluoro-2-deoxy-d-glucose by on-chip solid-phase extraction," Journal of Chromatography A, 15 January 2013; previously relied upon).
Regarding claim 36, Elizarov discloses a process for preparing a radiopharmaceutical, comprising:
18F-FLT [0092], [0128]-[0129], followed by solvent removal [0093], [0130]); 
ii) synthesizing the radiopharmaceutical (18F-FLT, [0127]); 
iii) purifying the radiopharmaceutical (sterility filter [0126]); and 
iv) analysing the radiopharmaceutical (in vivo [0126], [0004], [0005]); 
wherein step i) is a process according to claim 25 (see above) that is a process for separating 18F (the analyte) from a radioactive solution of a radiopharmaceutical ([0053], [0092], [0129]). It is noted that the claims do not require a step of analyzing the "analyte."
Elizarov does not explicitly teach that the radioactive sample is a radioactive solution produced from a cyclotron or a decay generator. 
It is well known that solutions of radiopharmaceutical are produced via 18F from a cyclotron, as taught by Tarn (first paragraph, page 117). For the benefit of using a known source of 18F, it would have been obvious to one of ordinary skill in the art at the time of filing that Elizarov's crude solution of radiopharmaceutical is produced via steps that include a cyclotron, as taught by Tarn.
Regarding claim 40, Elizarov discloses that the impurity is selected from 18F ([0053]) and endotoxin ([0110], [0118]). Elizarov does not teach that the monolithic body is a normal phase monolithic body.
In the analogous art of purifying radiopharmaceuticals, Tarn discloses purifying the crude [18F]FDG by a series of different stationary phases: (i) cation exchange resin for removing cationic impurities, (ii) anion exchange resin for removing anionic impurities, (iii) normal phase resin for polar impurities, and (iv) reversed phase resin for hydrophobic impurities (page 118, section 2.2). Tarn teaches that in the case of [18F]FDG, purification generally takes the form of flushing through a SPE column containing different types of resins for the removal of unwanted byproducts and unreacted materials (page 117, first para.). Tarn discloses high levels of unreacted [18F]fluoride in the unpurified product (page 120, section 3.1, first para.). Tarn further teaches that during purification, [18F]fluoride levels started to increase dramatically with additional pumping of [18F]FDG reaction solution, thereby reducing the purity of [18F]FDG, and that the normal phase resin (ALOX N) was used to remove [18F]fluoride (page 120, section 3.1, first para.).
18F]fluoride that are known to be present in crude [18F]FDG, it would have been obvious to one of ordinary skill in the art at the time of filing to supplement the reverse-phase purification method of Elizarov with an additional normal phase purification step, as taught by Tarn.
Tarn does not teach that the normal phase purification stationary phase is a monolithic body, instead disclosing resin (i.e., particle-based stationary phase).
However, normal phase inorganic monolithic HPLC columns are commercially available, as disclosed by the Phenomenex brochure (column CHO-7648, page 5). Phenomenex teaches that compared to particle-based columns having individual silica particles, the monolithic silica column has significantly shorter run times, low backpressures, and high flow rates (page 2).
Elizarov teaches that compared to traditional packed columns, monolith columns yield much lower back pressure ([0122], last sentence) and that monoliths allow the use of higher flow rates and reduced analysis time ([0099]). Elizarov further teaches that the short half-life of many radiometric probes require analytical processes to be relatively fast ([0007]).
Tarn teaches that due to the short half-life of the radioisotope, each step in the production of [18F]FDG must be performed rapidly (page 117, first para.).
For the benefit of a faster analysis time for the radiometric probes as well as lower back pressure, it would have been obvious to one of ordinary skill in the art at the time of filing that the normal phase purification step of Elizarov in view of Tarn is performed with a monolithic body, as disclosed by Phenomenex.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claims 41 and 45, Elizarov discloses that the monolithic body is a reverse phase monolithic body ([0124], [0128]) and separating impurities such as 18F ([0053]) from a radioactive sample comprising 18F-FDG ([0055]). Elizarov does not explicitly teach that the impurities comprise [18F]acetylated FDG. 
In the analogous art of purifying 18F-FDG, Tarn discloses that the reaction mixture comprises 18F, [18F]acetylated FDG, and 18F-FDG, which can be separated (Fig. 2). For the benefit of separating known impurities formed during the synthesis of 18F-FDG, it would have been obvious to one of ordinary skill in the art at the time of filing that the analyte of Elizarov 18F, [18F]acetylated FDG, and 18F-FDG, as taught by Tarn. It is presumed to be inherent that 18F, [18F]acetylated FDG, and 18F-FDG are separated from each other on the Onyx columns sold by Phenomenex.
Regarding claims 48 and 50, Elizarov does not teach a further step of, after concentrating the radioisotope, activating the radioisotope by solvent exchange. However, in the synthesis of 18F labeled radiopharmaceuticals, it is conventional to perform 18F concentration followed by 18F solvent exchange, as taught by the analogous art of Tarn (page 117, first para.). For the benefit of using a known method to obtain 18F for the synthesis of 18F labeled radiopharmaceuticals, it would have been obvious to one of ordinary skill in the art at the time of filing that the radiopharmaceuticals of Elizarov are prepared by initial steps of concentrating 18F and then activating 18F by solvent exchange, as taught by Tarn.
Regarding claim 49, Elizarov does not explicitly teach that the radiopharmaceutical is synthesized by labeling a non-radioactive analogue of the radiopharmaceutical with the radioisotope. In the analogous art of synthesizing 18F-FDG, Tarn teaches that the radiopharmaceutical (18F-FDG) is synthesized by labeling a non-radioactive analogue (mannose triflate) of the radiopharmaceutical with the radioisotope ([18F]-fluoride ion) (page 117, left col.). For the benefit of using a known method to synthesize 18F labeled radiopharmaceuticals, it would have been obvious to one of ordinary skill in the art at the time of filing that the radiopharmaceutical of Elizarov is synthesized by labeling a non-radioactive analogue of the radiopharmaceutical with the radioisotope, as taught by Tarn.

Claims 42, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Phenomenex and Lee as applied to claims 25, 26, 35, 37-39, and 44 above, further in view of Tarn and Nakanishi (US 6,207,098; previously relied upon).
Regarding claim 42, Elizarov does not disclose that the impurity is selected from K222 and sodium hydroxide. Regarding claim 43, Elizarov does not disclose that the impurity is selected from hydrochloric acid and a complexed metal radioisotope. However, Elizarov teaches the synthesis of [18F]FDG ([0055]). The analogous art of Tarn teaches that K222 and sodium hydroxide are used in the synthesis of [18F]FDG (page 119, section 2.3.2). Kryptofix 2.2.2 is a phase transfer catalyst of [18F]fluoride and therefore forms a complexed metal radioisotope. For the benefit of purifying away known possible impurities during the synthesis of [18F]FDG, it 
Regarding claim 46, Elizarov discloses that the analyte is selected from [18F]FDG ([0055]).
Regarding claims 42, 43, and 46, Elizarov in view of Phenomenex does not teach that the monolithic body is a cation exchange monolithic body, an anion exchange monolithic body, or a strong anion exchange monolithic body. 
In the analogous art of purifying radiopharmaceuticals, Tarn discloses purifying the crude [18F]FDG by a series of different stationary phases: (i) cation exchange resin for removing cationic impurities, (ii) anion exchange resin for removing anionic impurities, (iii) normal phase resin for polar impurities, and (iv) reversed phase resin for hydrophobic impurities (page 118, section 2.2). Tarn teaches that in the case of [18F]FDG, purification generally takes the form of flushing through a SPE column containing different types of resins for the removal of unwanted byproducts and unreacted materials (page 117, first para.). 
For the benefit of removing cationic impurities or anionic impurities during the synthesis of [18F]FDG, it would have been obvious to one of ordinary skill in the art at the time of filing to supplement the reverse-phase purification method of Elizarov with an additional cationic exchange purification step or an additional anionic exchange purification step, as taught by Tarn.
Tarn does not teach that either of the ion exchange purification stationary phase is a silica-based monolithic body, instead disclosing resin (i.e., particle-based stationary phase).
Glass or silica-based monoliths modified to provide cation exchange, anion exchange, and strong anion exchange are known, as taught by Nakanishi (abstract; col. 2, line 37; col. 3, line 14, col. 6, lines 60-62; col. 7, lines 9-10 and 29-30), wherein the sulfonic acid group provides cation exchange, the tertiary amine group provides anion exchange, and the quaternary ammonium group provides strong anion exchange.
Elizarov teaches that compared to traditional packed columns, monolith columns yield much lower back pressure ([0122], last sentence) and that monoliths allow the use of higher flow rates and reduced analysis time ([0099]). Elizarov further teaches that the short half-life of many radiometric probes require analytical processes to be relatively fast ([0007]).
18F]FDG must be performed rapidly (page 117, first para.).
For the benefit of a faster analysis time for the radiometric probes as well as lower back pressure, it would have been obvious to one of ordinary skill in the art at the time of filing that the ion exchange purification step of Elizarov in view of Phenomenex and Tarn is performed with a silica-based monolithic body that is a cation exchange monolithic body, an anion exchange monolithic body, or a strong anion exchange monolithic body, as disclosed by Nakanishi.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Phenomenex and Lee as applied to claims 25, 26, 35, 37-39, and 44 above, further in view of Meyer ("The stability of 2-[18F]fluoro-deoxy-d-glucose towards epimerisation under alkaline conditions," Applied Radiation and Isotopes 1999; previously relied upon).
Regarding claim 47, Elizarov teaches the synthesis of [18F]FDG ([0055]) but does not disclose the presence of [18F]FDM as an impurity that is separated.
The analogous art of Meyer teaches that alkaline hydrolysis during the synthesis of [18F]FDG offers advantages such as short and mild conditions but results in a small amount of epimerization of [18F]FDG to [18F]FDM (abstract). For the benefit of purifying reaction mixtures that contain known impurities for the synthesis of [18F]FDG, it would have been obvious to one of ordinary skill in the art at the time of filing that that the impurities of Elizarov comprise [18F]FDM, as taught by Meyer.

Response to Arguments
Applicant's arguments filed on 13 September 2020 have been considered and are moot in view of the new grounds of rejection.
Applicant's arguments are partially persuasive regarding the previous rejections under 35 USC 112(a). Applicant's arguments do not address the remaining ground of rejection under 35 USC 112(a).

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797